
	

115 SRES 600 IS: Recognizing July 28, 2018, as “World Hepatitis Day”.
U.S. Senate
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 600
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2018
			Ms. Hirono (for herself and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Recognizing July 28, 2018, as World Hepatitis Day.
	
	
 Whereas hepatitis B, hepatitis C, and the incidence of liver disease caused by such viruses have become urgent problems of a global proportion;
 Whereas, worldwide, an estimated— (1)1,340,000 people die each year due to hepatitis;
 (2)257,000,000 people live with chronic hepatitis B; (3)887,000 people die each year mostly due to a liver-related illness caused by hepatitis B;
 (4)71,000,000 people are chronically infected with hepatitis C; and (5)399,000 people die each year due to a liver-related illness caused by hepatitis C;
 Whereas, in the United States, an estimated— (1)5,700,000 people are infected with hepatitis B or hepatitis C;
 (2)2,200,000 people are chronically infected with hepatitis B; and (3)3,500,000 people are chronically infected with hepatitis C;
 Whereas the Centers for Disease Control and Prevention (referred to in this preamble as the CDC) estimates that, in 2016, there were 20,900 new acute hepatitis B infections and 41,200 new acute hepatitis C infections in the United States;
 Whereas the CDC has found significant increases in the amount of new hepatitis cases in the United States since 2010, including a 3.5-fold increase between 2010 and 2016 in reported cases of acute hepatitis C infections;
 Whereas chronic viral hepatitis claims thousands of lives each year in the United States, with an estimated 18,153 deaths due to hepatitis C in 2016;
 Whereas, between 2015 and 2020, there is estimated to be $136,000,000,000 in hepatitis C drug spending from all payers, and government payers would fund $61,000,000,000, an estimated 45 percent of such spending;
 Whereas an estimated 80 percent of people with acute hepatitis C do not have any symptoms; Whereas African Americans, Asian Americans, Pacific Islanders, Latinos, Native Americans, Alaska Natives, gay and bisexual men, and people who inject drugs intravenously have higher rates of chronic viral hepatitis infections in the United States than other groups of people;
 Whereas Asian Americans and Pacific Islanders bear the greatest burden of hepatitis B-related deaths in the United States;
 Whereas hepatitis C is 10 times more infectious than human immunodeficiency virus (referred to in this preamble as “HIV”);
 Whereas hepatitis B is 50 to 100 times more infectious than HIV; Whereas an estimated 25 percent of people who live in the United States and are infected with HIV are also infected with hepatitis C;
 Whereas, while life expectancies for individuals infected with HIV have increased with antiretroviral treatment, liver disease, which is commonly related to hepatitis B and hepatitis C infections, has become the most common cause of death among HIV-infected individuals that is not related to acquired immune deficiency syndrome;
 Whereas, despite the fact that chronic viral hepatitis is the most common blood-borne infection in the United States, more than half of the people living with hepatitis B and hepatitis C are unaware of their infections;
 Whereas hepatitis B is preventable through vaccination, and both hepatitis B and hepatitis C are preventable with proper public health interventions, including programs that offer access to sterile injection equipment for people who inject drugs intravenously; and
 Whereas the goals of World Hepatitis Day on July 28, 2018, are to— (1)highlight the global nature of chronic viral hepatitis epidemics;
 (2)recognize that hepatitis can be prevented and eliminated, in part, through a comprehensive public education and awareness campaign designed to identify those at risk for, and living with, hepatitis;
 (3)inform patients about new treatments that are available for hepatitis; and (4)help increase the length and quality of life for people diagnosed with chronic hepatitis B and hepatitis C infections: Now, therefore, be it
			
	
 That the Senate— (1)recognizes World Hepatitis Day;
 (2)supports broad access to hepatitis B and hepatitis C treatments; (3)supports raising awareness of the risks and consequences of undiagnosed chronic hepatitis B and hepatitis C infections; and
 (4)calls for a robust governmental and public health response to protect the health of the approximately 5,700,000 people in the United States and 328,000,000 people worldwide who have hepatitis.
			
